Case 9:19-cv-80834-DMM Document 14 Entered on FLSD Docket 08/14/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 9:19-CV-80834-DMM

  JOUREY NEWELL, individually and on
  behalf of all others similarly situated,

         Plaintiff,

  vs.

  CREDITGUARD OF AMERICA, INC.,
  a Florida corporation,

        Defendant.
  _______________________________________/

                DEFENDANT CREDITGUARD OF AMERICA, INC.’S
                  MOTION TO DISMISS PLAINTIFF’S AMENDED
             COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

         Defendant CreditGuard of America, Inc. (“CGA”), by counsel and pursuant to Rule

  12(b)(3), Fed. R. Civ. P., moves to dismiss Plaintiff Jourey Newell’s (“Plaintiff”) Amended Class

  Action Complaint and Demand for Jury Trial (“Amended Complaint”; ECF No. 11) in its entirety.

  Venue is improper in this Court because Plaintiff is bound by a mandatory forum/venue selection

  clause requiring that any claims brought against CGA be adjudicated exclusively in Pennsylvania.

  In support of this Motion, CGA states as follows:

                                        INTRODUCTION

         Plaintiff’s Amended Complaint asserts a single cause of action for an alleged violation of

  the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”). Amendments

  ostensibly intended to address deficiencies in the original complaint (ECF No. 1), which CGA

  identified in its motion to dismiss (ECF No. 10), ultimately fail to remedy the fatal flaws of

  Plaintiff’s claims. Just as he did with the original complaint, Plaintiff filed the Amended




                                                 1
Case 9:19-cv-80834-DMM Document 14 Entered on FLSD Docket 08/14/2019 Page 2 of 7



  Complaint in breach of an unambiguous mandatory forum selection clause contained in the March

  18, 2019 Settlement Agreement and Release (“Settlement Agreement”) between Plaintiff and

  CGA, mandating that the exclusive forum for “any future dispute between them” is in the State of

  Pennsylvania.

         Accordingly, CGA seeks the entry of an Order dismissing the Amended Complaint in its

  entirety for improper venue.

                                     FACTUAL BACKGROUND

         On March 18, 2019, CGA and Plaintiff entered into the Settlement Agreement, pursuant to

  which they resolved certain disputes between them. A true and accurate copy of the Settlement

  Agreement is attached hereto. See Declaration of Shon Lees, the Chief Financial Officer of CGA,

  dated July 25, 2019 (“Lees Decl.”) ¶ 5, Ex. 2, attached hereto as Exhibit A.1 As part of the

  consideration for entry into the Settlement Agreement, the Parties agreed, in no uncertain terms,

  that the exclusive forum for “any future dispute between” them is courts in the State of

  Pennsylvania. See Settlement Agreement, ¶ 6. Specifically, the forum/venue selection clause

  provides, in relevant part:

                  [t]he parties consent to the jurisdiction of the courts in the State of
                  Pennsylvania and agree that venue in any future dispute between
                  them shall be proper in this forum only.

  Id. (emphasis added).




  1
          The Court may properly consider the Lees Declaration and the documents attached thereto
  (including the Settlement Agreement) in adjudicating this Motion to Dismiss. “In consideration
  of a motion to dismiss for improper venue, the court may consider matters outside the pleadings
  such as affidavit testimony . . .” See Nat’l Auto Lenders, Inc. v. SysLOCATE, Inc., 686 F. Supp.
  2d 1318 at 1321 (S.D. Fla. 2010) (Cooke, J.); Wai v. Rainbow Holdings, 315 F. Supp. 2d 1261,
  1268 (S.D. Fla. 2004) (Altonaga, J.) (quoting Webster v. Royal Caribbean Cruises, Ltd., 124 F.
  Supp. 2d 1317, 1320 (S.D. Fla. 2000) (Gold, J.)).



                                                    2
Case 9:19-cv-80834-DMM Document 14 Entered on FLSD Docket 08/14/2019 Page 3 of 7



         The parties’ use of the word “only” renders the forum-selection clause mandatory, rather

  than permissive. Plaintiff’s filing of the suit in Florida directly contravenes the parties’ agreement

  that the “only” proper venue for future disputes is Pennsylvania. Accordingly, the Complaint must

  be dismissed for improper venue in accordance with Rule 12(b)(3), Fed. R. Civ. P.

                                        LEGAL STANDARD

         “[M]otions to dismiss upon the basis of choice-of-forum . . . clauses are properly brought

  pursuant to Federal Rule of Civil Procedure 12(b)(3) as motions to dismiss for improper venue.”

  Lipcon v. Underwriters at Lloyd’s, 148 F.3d 1285, 1290 (11th Cir. 1998). It is Plaintiff’s burden

  to show that venue is proper in a given forum. See Poschmann v. Ponte Verda Corp., No. 18-

  14321-CV, 2018 WL 7890201 at *2 (S.D. Fla. Dec. 27, 2018) (Middlebrooks, J.); Crenshaw v.

  Specialized Loan Servicing, LLC, 2016 WL 4440511 at *1 (S.D. Fla. Aug. 23, 2016) (Bloom, B.)

  (collecting cases).

                                             ARGUMENT

  The Settlement Agreement’s Forum Selection Clause
  Expressly Demonstrates that Venue is Improper in this District

         Approximately three months prior to initiating this lawsuit, Plaintiff entered into the

  Settlement Agreement with CGA resolving certain claims it had or might have had against CGA.

  See Lees Decl. ¶ 5, Exhibit 2. The Settlement Agreement was negotiated at arm's length between

  the Parties, and the forum selection clause was a material term thereto. Id.

                 When parties have contracted in advance to litigate disputes in a
                 particular forum, courts should not necessarily disrupt the parties’
                 settled expectations. A forum-selection clause, after all, may have
                 figured centrally in the parties’ negotiations and may have affected
                 how they set monetary and other contractual terms; it may, in fact
                 have been a critical factor in their agreement to do business together
                 in the first place. In all but the most unusual cases, therefore, ‘the
                 interest of justice’ is served by holding parties to their bargain.




                                                    3
Case 9:19-cv-80834-DMM Document 14 Entered on FLSD Docket 08/14/2019 Page 4 of 7



  Atlantic Marine Construction Co., Inc. v. United States District Court for the Western District of

  Texas, 134 S. Ct. 568, 583 (2013).

         Indeed, in executing the Settlement Agreement, Plaintiff agreed that the document was

  “carefully read” and that the “contents [were] known and understood.” See Settlement Agreement,

  ¶ 5. Each party acknowledged that they either “received, or have had the opportunity to obtain if

  they so choose, independent legal advice from the attorneys of their choice with respect to the

  preparation, review, and advisability of executing the Settlement Agreement.” Id. Plaintiff further

  agreed that he executed the Settlement Agreement “after independent investigation and without

  fraud, duress, or undue influence.” Id.

         It therefore cannot be disputed that the parties (1) agreed that the proper venue for “any

  future dispute between them” is the courts in the State of Pennsylvania, and (2) acknowledged that

  they understood that obligation.

         Courts in “this Circuit appl[y] the test established in M/S Breman v. Zapata Off-Shore Co.

  407 U.S. 1 (1972) when reviewing a forum-selection clause.”           Kostelac v. Allianz Global

  Corporate & Specialty AG, 517 Fed. Appx. 670, 675 (11th Cir. 2013). A forum-selection clause

  is “prima facie valid and should be enforced unless enforcement is shown by the resisting party to

  be unreasonable under the circumstances.” Id. Forum selection clauses have been found

  unreasonable where (1) the clause’s formation was induced by fraud or overreaching; (2) the

  plaintiff effectively would be deprived of [his] day in court because of the inconvenience or

  unfairness of the chosen forum; (3) the clause is fundamentally unfair such that the law would

  deprive the plaintiff of a remedy; or (4) enforcement of the provisions would contravene a strong

  public policy. Lipcon, 148 F.3d at 1292. None of these exceptions apply here.




                                                  4
Case 9:19-cv-80834-DMM Document 14 Entered on FLSD Docket 08/14/2019 Page 5 of 7



         First, there is no credible argument to support a claim that the forum-selection clause’s

  formation was induced by fraud or overreaching, as Plaintiff expressly acknowledged the lack of

  fraud, duress, or undue influence in executing the Settlement Agreement.            See Settlement

  Agreement, ¶ 5.

         Second, Plaintiff has the ability to assert these same claims in the proper forum,

  Pennsylvania, and thus, the mandatory forum selection clause would not deprive him of his day in

  court. Also, Plaintiff is a resident of Pennsylvania (see Amended Complaint, ECF No. 11, at ¶ 4).

  Thus, Pennsylvania is not an inconvenient or unfair forum.

         Third, to the extent that any public policy considerations are implicated here, they lead to

  the conclusion that the forum selection clause should be enforced, not the other way around, as

  there is a strong public policy in favor of the presumptive validity and enforceability of mandatory

  forum selection clauses. See Slater v. Energy Servs. Group Int’l, 634 F.3d 1331 (11th Cir. 2011);

  Krenkel v. Kerzner Int’l Hotels, Ltd., 579 F.3d 1279, 1281 (11th Cir. 2009) (Forum selection

  clauses are “presumptively valid and enforceable unless the plaintiff makes a ‘strong showing’

  that enforcement would be unfair or unreasonable under the circumstances”).

         Finally, as the Court is well aware, forum selection clauses are either permissive or

  mandatory. A mandatory clause (like here) dictates an exclusive forum for litigation. See Global

  Satellite Commun. Co. v. Starmill U.K. LTD, 378 F.3d 1269, 1272 (11th Cir. 2004) (quoting

  Snapper, Inc. v. Redan, 171 F.3d 1249, 1262 n.24 (11th Cir. 1999)). Permissive clauses merely

  authorize jurisdiction in a designated forum but do not prohibit litigation elsewhere. Here, the

  forum-selection clause states that future disputes between the parties may “only” be brought in

  Pennsylvania, leaving no doubt that it is mandatory in nature, and that this dispute is covered by

  the clause.




                                                   5
Case 9:19-cv-80834-DMM Document 14 Entered on FLSD Docket 08/14/2019 Page 6 of 7



         The clause provides for a single designated forum using the requisite language of

  exclusivity. See Settlement Agreement, ¶ 6 (“[t]he parties consent to the jurisdiction of the courts

  in the State of Pennsylvania and agree that venue in any future dispute between them shall be

  proper in this forum only.” (emphasis added). See Pelican Ventures LLC v. Azimut S.p.A., No.

  03-cv-62119, 2004 WL 3142550 at *3 (S.D. Fla. July 28, 2004) (Klein, M.J.) (“The black letter

  rule is that for a forum selection clause to be mandatory, it must be clear, unequivocal, and contain

  language of exclusivity.”). The clause here leaves no room for uncertainty as to whether there are

  other permitted fora. Also, the clause applies to “any future dispute.” See Settlement Agreement,

  ¶ 6 (emphasis added). This unequivocally demonstrates that this dispute falls within its scope.

         Accordingly, this action is due to be dismissed pursuant to Rule 12(b)(3). See Poschmann,

  2018 WL 7890201 at *2 (Middlebrooks, J.) (dismissing case for improper venue); M Tobacos, Inc.

  v. Case, No. 14-CV-81481, 2015 WL 11438107 at *4 (S.D. Fla. Apr. 17, 2015) (Middlebrooks,

  J.) (dismissing case for improper venue); Green Island Holdings, LLC v. British American Isle of

  Venice (BVI) Ltd., No. 09-80207-CIV, 2009 WL 1730954 (S.D. Fla. June 18, 2009) (Marra, J.)

  (dismissing case for improper venue pursuant to Rule 12(b)(3)); Uribe v. Tuscany Preserve

  Development, Inc., No. 08-cv-2283, 2009 WL 111667 (M.D. Fla. Jan. 15, 2009) (same).

                                           CONCLUSION

         For the foregoing reasons, CGA respectfully requests that the Court enter an Order granting

  the instant motion and dismissing the Amended Complaint, and awarding CGA any further or

  additional relief that the Court deems just and proper.

                                                Respectfully submitted,

                                                AKERMAN LLP
                                                777 South Flagler Drive
                                                Suite 1100, West Tower
                                                West Palm Beach, FL 33401




                                                   6
Case 9:19-cv-80834-DMM Document 14 Entered on FLSD Docket 08/14/2019 Page 7 of 7



                                     Telephone: (561) 653-5000
                                     Facsimile: (561) 659-6313

                               By: /s/ Jeffrey B. Pertnoy
                                      Erin M. Maddocks, Esq.
                                      Florida Bar No. 052350
                                      erin.maddocks@akerman.com
                                      Jeffrey B. Pertnoy, Esq.
                                      Florida Bar No. 91939
                                      jeffrey.pertnoy@akerman.com




                                        7
